Citation Nr: 0513901	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-10 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from October 1971 to April 
1974.

This appeal arises from rating decisions of the Roanoke, 
Virginia Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a low back disability that is the 
result of an injury suffered during active military service.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  
This case was remanded from the Board to the RO in April 2004 
for additional development of the evidence to include 
obtaining a medical nexus opinion.  The remand reflects the 
fact that a June 1973 service medical notation showed that 
the veteran had suffered a back injury.  It was also noted 
that a December 1999 medical opinion from Robert Neff, M.D., 
included the opinion that the veteran's current low back 
disability started during service.  

In view of these facts, the VA examiner was instructed to 
review the complete medical record, provide diagnoses for all 
current low back disability, and then provide an opinion as 
to whether there was a nexus between the in service back 
injury and any current low back disability.  The veteran was 
afforded a VA examination in May 2004; unfortunately, it 
appears as if the VA examiner did not review the veteran's 
entire claims folder.  The report of examination failed to 
include a diagnosis for all current low back disability and 
the examiner based a nexus opinion on an incorrect set of 
facts (stating that there was no evidence of a back injury in 
service).  As a result, the May 2004 VA examination and 
medical nexus opinion lack significant probative value.  See 
Green, supra.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand was necessary due to the RO's 
failure to follow the directives in the Board's remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Thus, this case must again be remanded to 
effectuate the evidentiary development necessary to fully and 
fairly adjudicate the veteran's claim.

Moreover, the Board notes that the record shows that the 
veteran returned to active service in recent years (a May 
2004 VA medical note indicates that the veteran was scheduled 
to be released from active duty at the end of that month).  
Accordingly, the RO should contact the National Personnel 
Records Center (NPRC) and determine the dates of the 
veteran's recent active military service and obtain all 
service medical records relating to that service. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Hampton VA medical 
center.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO must contact the NPRC and 
obtain written confirmation of the 
enlistment and separation dates of the 
veteran's recent active service as well 
as obtaining all resulting service 
medical records.  All records, once 
obtained, must be associated with the 
claims folder. 

3.  Following completion of the above 
development, the veteran should be 
afforded a VA examination that must be 
conducted by a physician with the 
appropriate expertise to evaluate the 
veteran's claim.  The claims folder must 
be made available to the physician prior 
to the examination.  Based on a review of 
the complete medical record and the 
current examination, the physician should 
provide a diagnosis for all current low 
back disability and then render a medical 
opinion as to whether it is at least as 
likely as not that any current low back 
disability to include arthritis is 
related to disease or injury suffered 
during the veteran's active military 
service.  In answering this question, the 
physician must use the standard of proof 
provided by the Board.  All factors upon 
which the VA medical opinion is based 
must be set forth in the record.

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




